Citation Nr: 1644833	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is currently under the jurisdiction of the North Little Rock, Arkansas VA RO.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he sustained bilateral hearing loss directly related to in-service noise exposure.  See, e.g., August 2016 Hearing Transcript.  The Veteran states that his hearing loss has persisted ever since he was exposed to noise from gun fire and helicopters without hearing protection.  Id.  

The Board finds that the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development before a decision may be made on the merits.  

At the Veteran's August 2016 Board Hearing, the Veteran testified that he first had a hearing test at Costco in 1995.  In addition, in an October 2016 progress note, J. R. Lee, M.D., states that the Veteran had an audiogram done at Costco Hearing Aid Center in 2001 "and it shows that he had a slightly asymmetric right greater than left mild to moderately severe sensorineural hearing loss."  The record does not reflect that efforts have been made to obtain records from Costco for those time frames.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159 (c)(1) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, to identify all treatment from private healthcare providers.  The Board is particularly interested in records from Costco that reflect hearing tests in 1995 and 2001.  All attempts to obtain any records identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.  

2.  After completion of the above, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case as to the issue remaining on appeal.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record, including that submitted by the Veteran following issuance of the statement of the case.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






